Exhibit 10.2
EXECUTION VERSION
 
FIRST-TIER SALE AGREEMENT
between
FORD MOTOR CREDIT COMPANY LLC,
as Seller
and
FORD CREDIT AUTO LEASE TWO LLC,
acting with respect to its Series of
limited liability company interests designated as
the “2011-A Series”, as Depositor
Dated as of June 1, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I USAGE AND DEFINITIONS
    1  
Section 1.1. Usage and Definitions
    1  
 
       
ARTICLE II SALE OF THE FIRST-TIER ASSETS
    1  
Section 2.1. Sale of the First-Tier Assets
    1  
Section 2.2. Closing; Further Assignments
    2  
Section 2.3. Intent; Savings Clause
    2  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    2  
Section 3.1. Representations and Warranties of the Depositor
    2  
Section 3.2. Representations and Warranties of the Seller
    4  
Section 3.3. Representations of the Seller and the Depositor
    5  
 
       
ARTICLE IV CONDITIONS
    5  
Section 4.1. Conditions to Obligation of the Depositor
    5  
Section 4.2. Conditions to Obligation of the Seller
    5  
Section 4.3. Deemed Satisfaction of Conditions
    5  
 
       
ARTICLE V COVENANTS OF THE SELLER
    6  
Section 5.1. Protection of Right, Title and Interest to the First-Tier Assets
    6  
Section 5.2. Other Liens or Interests
    6  
Section 5.3. Indemnification
    6  
Section 5.4. Obligations of the Seller
    7  
 
       
ARTICLE VI MISCELLANEOUS
    7  
Section 6.1. Amendment
    7  
Section 6.2. Notices
    8  
Section 6.3. Costs and Expenses
    8  
Section 6.4. Successors and Assigns
    8  
Section 6.5. No Petition
    9  
Section 6.6. Limited Recourse
    9  
Section 6.7. Subordination
    9  
Section 6.8. GOVERNING LAW
    10  
Section 6.9. Submission to Jurisdiction
    10  
Section 6.10. WAIVER OF JURY TRIAL
    10  
Section 6.11. Severability
    10  
Section 6.12. Counterparts
    10  
Section 6.13. Headings
    10  
Section 6.14. No Waiver; Cumulative Remedies
    10  

i



--------------------------------------------------------------------------------



 



     FIRST-TIER SALE AGREEMENT, dated as of June 1, 2011 (this “Agreement”),
between FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Seller, and FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability
company, acting with respect to its Series of limited liability company
interests designated as the “2011-A Series,” as Depositor.
BACKGROUND
     On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2011-A Exchange Note” having an initial aggregate
outstanding principal balance of $1,088,903,936.04, a fixed interest rate of
1.93% and a stated maturity date of January 15, 2016.
     Ford Credit and the Titling Companies have also designated the 2011-A
Reference Pool in respect of the 2011-A Exchange Note and the Collateral Leases
and Collateral Leased Vehicles comprising the 2011-A Reference Pool.
     The Seller wishes to sell the 2011-A Exchange Note and certain related
property and rights to the Depositor on the terms and conditions of this
Agreement.
ARTICLE I
USAGE AND DEFINITIONS
     Section 1.1. Usage and Definitions. Capitalized terms used but not
otherwise defined in this Agreement are defined in Appendix 1 to the Exchange
Note Supplement (the “Exchange Note Supplement”) to the Credit and Security
Agreement (as defined below), dated as of June 1, 2011, among the Titling
Companies, as Borrowers, U.S. Bank National Association (“U.S. Bank”), as
Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral Agent, and Ford
Motor Credit Company LLC (“Ford Credit”), as Lender and Servicer. Capitalized
terms used but not otherwise defined in this Agreement or in Appendix 1 to the
Exchange Note Supplement are defined in Appendix A to the Amended and Restated
Credit and Security Agreement (the “Credit and Security Agreement”), dated as of
December 1, 2006, among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer. Appendix 1 and Appendix A also contain rules as to usage applicable to
this Agreement and are incorporated by reference into this Agreement.
ARTICLE II
SALE OF THE FIRST-TIER ASSETS
     Section 2.1. Sale of the First-Tier Assets.
     (a) Effective as of the 2011-A Closing Date and immediately before the
transaction pursuant to the Second-Tier Sale Agreement and the transactions
contemplated by the Trust Agreement and the Indenture, the Seller sells and
assigns to the Depositor, without recourse, the First-Tier Assets.

 



--------------------------------------------------------------------------------



 



     (b) In consideration for the First-Tier Assets, the Depositor will pay to
the Seller an amount equal to the net proceeds of the sale of the Class A Notes
in cash by federal wire transfer on the 2011-A Closing Date. The Depositor and
the Seller each represents and warrants to the other that the amount of cash
paid by the Depositor, together with the increase in the value in the Seller’s
capital in the Depositor, is equal to the fair market value of the 2011-A
Exchange Note. The First Tier Assets will become the property and rights of the
Depositor.
     (c) The sale, transfer, assignment and conveyance of the First-Tier Assets
pursuant to this Agreement is without recourse, and the Seller does not
guarantee payment on the First-Tier Assets or collection of any underlying asset
included in the 2011-A Reference Pool.
     Section 2.2. Closing; Further Assignments.
     (a) The sale and assignment of the First-Tier Assets will take place on the
2011-A Closing Date concurrently with the closings under the Second-Tier Sale
Agreement, the Indenture and the Initial Purchase Agreement.
     (b) The Seller acknowledges that (i) the Depositor will, pursuant to the
Second-Tier Sale Agreement, sell, transfer, assign and convey the First-Tier
Assets to the Issuer and assign its rights under this Agreement to the Issuer
(and will execute a savings clause analogous to Section 2.3 in favor of the
Issuer) and (ii) the Issuer will, pursuant to the Indenture, assign and pledge
the First-Tier Assets and certain other property and rights to the Indenture
Trustee for the benefit of the 2011-A Secured Parties. The Seller consents to
such assignments and pledge.
     (c) The Depositor acknowledges the appointment of Ford Credit as Servicer
with respect to the Collateral Specified Interests pursuant to the Servicing
Agreement and as Servicer with respect to the 2011-A Reference Pool pursuant to
the Servicing Supplement.
     Section 2.3. Intent; Savings Clause. It is the intention of the Seller and
the Depositor that (i) the sale pursuant to Section 2.1 constitutes an absolute
sale of the First-Tier Assets, including all monies paid thereon and all monies
due thereon on or after the Cutoff Date, conveying good title to the First-Tier
Assets free and clear of any Lien other than Permitted Liens, from the Seller to
the Depositor and (ii) the First-Tier Assets not be a part of the Seller’s
estate in the event of a bankruptcy or insolvency of the Seller. If,
notwithstanding the intention of the Seller and the Depositor, such sale is
deemed to be a pledge in connection with a financing or is otherwise deemed not
to be a sale, the Seller grants, and the parties intend that the Seller grants,
to the Depositor a security interest in the First-Tier Assets and the
performance by the Seller of the obligation by the Seller to pay to the
Depositor all amounts received with respect to the 2011-A Exchange Note, and in
such event, this Agreement will constitute a security agreement under applicable
law and the Depositor will have all of the rights and remedies of a secured
party and creditor under the UCC.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1. Representations and Warranties of the Depositor. The Depositor
represents and warrants to the Seller as of the date of this Agreement and as of
the 2011-A Closing Date:

2



--------------------------------------------------------------------------------



 



     (a) Organization and Qualification. The Depositor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware. The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires such qualification, license or
approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Depositor’s ability to perform its obligations under this Agreement.
     (b) Power, Authorization and Enforceability. The Depositor has the power
and authority to execute, deliver and perform the terms of this Agreement. The
Depositor has authorized the execution, delivery and performance of the terms of
this Agreement. This Agreement is the legal, valid and binding obligation of the
Depositor, enforceable against the Depositor, except as the same may be limited
by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.
     (c) No Conflicts and No Violation. The consummation of the transactions
contemplated by this Agreement, and the fulfillment of the terms of this
Agreement, will not (i) conflict with or result in any breach of any of the
terms and provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, guarantee or similar agreement or instrument
under which the Depositor is a debtor or guarantor, (ii) result in the creation
or imposition of any Lien upon any of the properties or assets of the Depositor
pursuant to the terms of any such indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument (other than as
contemplated by this Agreement), (iii) violate the certificate of formation of
the Depositor or the Depositor LLC Agreement, or (iv) violate any law or, to the
Depositor’s knowledge, any order rule or regulation applicable to the Depositor
of any Governmental Authority having jurisdiction over the Depositor or its
properties, the failure to comply with which would reasonably be expected to
have a material adverse effect on the Depositor’s ability to perform its
obligations under this Agreement.
     (d) No Proceedings. To the Depositor’s knowledge, there are no proceedings
or investigations pending or overtly threatened in writing before any
Governmental Authority having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect upon the Depositor’s ability to perform its
obligations under this Agreement or the validity or enforceability of this
Agreement, or (iv) that would reasonably be expected to (A) affect the treatment
of the Notes as indebtedness for U.S. federal income tax purposes, (B) be deemed
to cause a taxable exchange of the Notes for U.S. federal income tax purposes,
or (C) cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes, in
each case, other than such proceedings that, to the Depositor’s knowledge, would
not reasonably be expected to have a material adverse effect upon the Depositor
or materially and adversely affect the performance by the Depositor of its
obligations under, or the validity and enforceability of, the 2011-A Basic
Documents or the Notes, or materially and adversely affect the tax treatment of
the Issuer or the Notes.

3



--------------------------------------------------------------------------------



 



     (e) Investment Company Act. The Depositor is not an “investment company” or
a company “controlled by an investment company” within the meaning of the
Investment Company Act.
     Section 3.2. Representations and Warranties of the Seller. The Seller
represents and warrants to the Depositor as of the date of this Agreement and as
of the 2011-A Closing Date:
     (a) Organization and Qualification. The Seller is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware. The Seller is qualified as a foreign limited liability
company in good standing and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its properties or the
conduct of its activities requires such qualification, license or approval,
unless the failure to obtain such qualifications, licenses or approvals would
not reasonably be expected to have a material adverse effect on the Seller’s
ability to perform its obligations under this Agreement.
     (b) Power, Authorization and Enforceability. The Seller has the power and
authority to execute, deliver and perform the terms of this Agreement. The
Seller has duly authorized the execution, delivery and performance of the terms
of this Agreement. This Agreement is the legal, valid, binding obligation of the
Seller, enforceable against the Seller, except as the same may be limited by
insolvency, bankruptcy, reorganization or other laws relating to the enforcement
of creditors’ rights or by general equitable principles.
     (c) No Conflicts and No Violation. The consummation of the transactions
contemplated by this Agreement, and the fulfillment of the terms of this
Agreement, will not (i) conflict with or result in any breach of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar agreement or instrument under which
the Seller is a debtor or guarantor, (ii) result in the creation or imposition
of any Lien upon any of the properties or assets of the Seller pursuant to the
terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee
or similar agreement or instrument (other than as contemplated by this
Agreement), (iii) violate the certificate of formation of the Seller or the
limited liability company agreement of the Seller or (iv) violate any law or, to
the Seller’s knowledge, any order, rule or regulation applicable to the Seller
of any Governmental Authority having jurisdiction over the Seller or its
properties, the failure to comply with which would reasonably be expected to
have a material adverse effect upon the Seller’s ability to perform its
obligations under this Agreement.
     (d) No Proceedings. To the Seller’s knowledge, there are no proceedings or
investigations pending or overtly threatened in writing before any Governmental
Authority having jurisdiction over the Seller or its properties (i) asserting
the invalidity of this Agreement (ii) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement, (iii) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect upon the Seller’s ability to perform its obligations under this
Agreement, or (iv) that would reasonably be expected to (A) affect the treatment
of the Notes as indebtedness for U.S. federal income tax purposes, (B) be deemed
to cause a taxable exchange of the Notes for U.S. federal income tax purposes,
or (C) cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes, in
each case, other than such proceedings that, to the Seller’s knowledge, would
not reasonably be expected to

4



--------------------------------------------------------------------------------



 



have a material adverse effect upon the Seller or materially and adversely
affect the performance by the Seller of its obligations under, or the validity
and enforceability of, the 2011-A Basic Documents or the Notes, or materially
and adversely affect the tax treatment of the Issuer or the Notes.
     Section 3.3. Representations of the Seller and the Depositor. The
respective agreements, representations, warranties and other statements by the
Seller and the Depositor set forth in or made pursuant to this Agreement will
remain in full force and effect and will survive the closing under Section 2.2.
ARTICLE IV
CONDITIONS
     Section 4.1. Conditions to Obligation of the Depositor. The obligation of
the Depositor to purchase the First-Tier Assets as set forth in Section 2.1 is
subject to the satisfaction of the following conditions:
     (a) Representations and Warranties True. The representations and warranties
of the Seller contained in Section 3.2 will be true and correct on the 2011-A
Closing Date, and the Seller will have performed on or prior to the 2011-A
Closing Date all obligations to be performed by the Seller under this Agreement
on or prior to the 2011-A Closing Date.
     (b) Delivery of 2011-A Exchange Note. The Seller has delivered to the
Depositor the 2011-A Exchange Note, registered in the name of Ford Credit Auto
Lease Two LLC or its assignee or endorsed in blank by an effective endorsement.
     (c) Documents to be Delivered by the Seller. On the 2011-A Closing Date,
the Seller will deliver such other documents as the Depositor may reasonably
request.
     (d) Other Transactions. The transactions contemplated by the Credit and
Security Agreement, the Exchange Note Supplement, the Second-Tier Sale
Agreement, the Indenture and the Initial Purchase Agreement will be consummated
on or prior to the 2011-A Closing Date.
     Section 4.2. Conditions to Obligation of the Seller. The obligation of the
Seller to sell the 2011-A Exchange Note to the Depositor as set forth in
Section 2.1 is subject to each representation and warranty of the Depositor as
set forth in Section 3.1 being true and correct on the 2011-A Closing Date, and
each obligation to be performed by the Depositor under this Agreement on or
prior to the 2011-A Closing Date having been performed on or prior to the 2011-A
Closing Date.
     Section 4.3. Deemed Satisfaction of Conditions. Upon the transfer of the
First-Tier Assets to, and the purchase of the First-Tier Assets by, the
Depositor, all of the conditions set forth in this Article IV will be deemed to
have been satisfied.

5



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE SELLER
     Section 5.1. Protection of Right, Title and Interest to the First-Tier
Assets.
     (a) The Seller will file financing statements and continuation statements
in the manner and place required by Applicable Law to preserve, maintain and
protect the interest of the Depositor in the First-Tier Assets. The Seller will
deliver to the Depositor file-stamped copies of, or filing receipts for, any
financing statement and continuation statement promptly upon such document
becoming available following filing.
     (b) The Seller authorizes the Depositor to file any financing or
continuation statements, and amendments to such statements, in all jurisdictions
and with all filing offices as the Depositor may determine are necessary or
advisable to preserve, maintain and protect the interest of the Depositor in the
First-Tier Assets. Such financing and continuation statements may describe the
First-Tier Assets in any manner as the Depositor may reasonably determine to
ensure the perfection of the interest of the Depositor in the First-Tier Assets.
The Depositor will deliver to the Seller file-stamped copies of, or filing
receipts for, any financing statement and continuation statement promptly upon
such document becoming available following filing.
     (c) The Seller will give the Depositor at least 60 days’ prior notice of
any relocation of its chief executive office or change in its corporate
structure, form of organization or jurisdiction of organization if, as a result
of such relocation or change, Section 9-307 of the UCC could require the filing
of a new financing statement or an amendment to a previously filed financing or
continuation statement and will promptly file any such new financing statement
or amendment. The Seller will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.
     (d) The Seller will not change its name in any manner that could make any
financing statement or continuation statement filed in accordance with this
Section 5.1 seriously misleading within the meaning of Section 9-506 of the UCC,
unless it has given the Depositor at least five days’ prior notice of such
change and promptly files appropriate amendments to all previously filed
financing statements.
     Section 5.2. Other Liens or Interests. Except for the sales, and
assignments under this Agreement, the Seller will not sell, contribute, pledge,
assign, transfer or allow to be issued any First-Tier Asset to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on any interest
therein, and the Seller will defend the right, title, and interest of the
Depositor in, to and under the First-Tier Assets against all claims of third
parties claiming through or under the Seller. However, the Seller’s obligations
under this Section 5.2 with respect to the First-Tier Assets will terminate upon
the payment in full of the 2011-A Exchange Note pursuant to the Credit and
Security Agreement and the Exchange Note Supplement.
     Section 5.3. Indemnification. The Seller will be liable under this
Agreement only to the extent of the obligations specifically undertaken by the
Seller under this Agreement, and agrees to the following:

6



--------------------------------------------------------------------------------



 



     (a) The Seller will indemnify, defend and hold harmless the Depositor, and
its officers, directors, employees and agents, from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of, or
imposed upon the Depositor through the willful misconduct, negligence or bad
faith of the Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of the Seller’s obligations and duties under this
Agreement.
     (b) Promptly upon receipt by the Depositor, or any of its officers,
directors, employees and agents, of notice of the commencement of any suit,
action, claim, proceeding or governmental investigation against it, the
Depositor will, if a claim in respect of such suit, action, claim, proceeding or
investigation is to be made against the Seller under this Section 5.3, notify
the Seller of the commencement of such suit, action, claim, proceeding or
investigation. The Seller may participate in and assume the defense and
settlement of any such suit, action, claim, proceeding or investigation at its
expense, and no settlement of such suit, action, claim, proceeding or
investigation may be made without the approval of the Seller and the Depositor,
which approvals will not be unreasonably withheld or delayed. The Seller’s
obligations under this Section 5.3 will include reasonable fees and expenses of
counsel and expenses of litigation. After notice from the Seller to the
Depositor of the Seller’s intention to assume the defense of such suit, action,
claim, proceeding or investigation with counsel reasonably satisfactory to the
Depositor, and so long as the Seller so assumes the defense of such suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Depositor, the Seller will not be liable for any expenses of counsel to
the Depositor unless there is a conflict between the interests of the Seller and
the Depositor, in which case the Seller will pay for the separate counsel to the
Depositor.
     (c) If the Seller makes any indemnity payments pursuant to this Section 5.3
and the Depositor thereafter collects any of such amounts from others, the
Depositor will promptly repay such amounts to the Seller, without interest.
     (d) The indemnity obligations set forth in Section 5.3(a) will be in
addition to any obligation that the Seller may otherwise have and will survive
the termination of this Agreement.
     Section 5.4. Obligations of the Seller. The obligations of the Seller under
this Agreement will not be affected by reason of any invalidity, illegality or
irregularity of the 2011-A Exchange Note or any Collateral Lease or Collateral
Leased Vehicle included in the 2011-A Reference Pool.
ARTICLE VI
MISCELLANEOUS
     Section 6.1. Amendment.
     (a) This Agreement may be amended by the Depositor and the Seller, with
prior notice by the Seller to the Rating Agencies, for any purpose if either
(i) the Depositor or the Seller delivers an Opinion of Counsel to the Issuer,
the Owner Trustee and the Indenture Trustee, in form reasonably satisfactory to
them, to the effect that such amendment will not adversely affect the interests
of the Noteholders in any material respect or (ii) the consent of the
Noteholders of a majority of the Note Balance of each Class of Notes Outstanding
adversely affected in any

7



--------------------------------------------------------------------------------



 



material respect is obtained (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).
     (b) If the consent of the Noteholders is required, they do not need to
approve the particular form of any proposed amendment so long as their consent
approves the substance of the proposed amendment.
     (c) Promptly upon the execution of any amendment in accordance with this
Section 6.1, the Seller will send a copy of such amendment to the Indenture
Trustee and each Rating Agency.
     Section 6.2. Notices.
     (a) All notices, requests, demands, consents, waivers or other
communications to or from the parties to this Agreement must be in writing and
will be deemed to have been given:
     (i) upon delivery or, in the case of a letter mailed by registered first
class mail, postage prepaid, three days after deposit in the mail,
     (ii) in the case of a fax, when receipt is confirmed by telephone, reply
email or reply fax from the recipient,
     (iii) in the case of an email, when receipt is confirmed by telephone or
reply email from the recipient, and
     (iv) in the case of an electronic posting to a password-protected website
to which the recipient has been provided access, upon delivery of an email to
such recipient stating that such electronic posting has occurred.
     Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at such
other address as any party may designate by notice to the other parties.
     (b) Any notice required or permitted to be mailed to a Noteholder must be
sent by overnight delivery, mailed by registered first class mail, postage
prepaid, or sent by fax, to the address of such Person as shown in the Note
Register. Any notice so mailed within the time prescribed in this Agreement will
be conclusively presumed to have been properly given, whether or not the
Noteholder receives such notice.
     Section 6.3. Costs and Expenses. The Seller will pay all expenses incurred
in the performance of its obligations under this Agreement and all reasonable
out-of-pocket costs and expenses of the Depositor in connection with the
perfection as against third parties of the Depositor’s right, title and interest
in and to the First-Tier Assets and the enforcement of any obligation of the
Seller hereunder.
     Section 6.4. Successors and Assigns. All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns, all as provided in this
Agreement. Any request, notice, direction, consent,

8



--------------------------------------------------------------------------------



 



waiver or other instrument or action by a party to this Agreement will bind the
successors and assigns of such party. Except as otherwise provided in this
Agreement, no other Person will have any right or obligation under this
Agreement.
     Section 6.5. No Petition. Each party to this Agreement covenants that for a
period of one year and one day (or, if longer, any applicable preference period)
after payment in full of the Notes, all Exchange Notes, and all distributions to
all Holders of Certificates and all holders of any other Securities (as defined
in the related Titling Company Agreement) the payments on which are derived in
any material part from amounts received with respect to any Titling Company
Assets (as defined in the applicable Titling Company Agreements), it will not
institute against, or join any Person in instituting against, the Issuer, the
Depositor, any Holding Company, any Titling Company, or the Holders of the
Collateral Specified Interest Certificates any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the 2011-A Exchange Note, the Notes, this Agreement
or any of the other 2011-A Basic Documents and agrees it will not cooperate with
or encourage others to file a bankruptcy petition against the Issuer, the
Depositor, any Holding Company, any Titling Company or the Holders of the
Collateral Specified Interest Certificates during the same period.
     Section 6.6. Limited Recourse. The Seller and the Depositor agree that any
claim that the Seller or the Depositor may seek to enforce against each other is
limited to the First-Tier Assets only and does not represent a claim against the
assets of the Seller or the Depositor as a whole or any assets other than the
First-Tier Assets.
     Section 6.7. Subordination.
     (a) The Seller and the Depositor agree that any claim that the Seller or
the Depositor may seek to enforce at any time against any assets of the Seller
or the Depositor other than the First-Tier Assets will be subordinate to the
payment in full of all other claims with respect to such other assets. However,
this Section 6.7(a) will not limit, subordinate or otherwise modify any claims
against the Seller or the Depositor with respect to any right to
indemnification, commitment to repurchase or other obligation of the Seller or
the Depositor relating to:
     (i) any of the assets related to the First-Tier Assets,
     (ii) any related credit enhancement,
     (iii) any transactions entered into in connection with the 2011-A Exchange
Note (or the beneficial interest therein),
     (iv) any administrative services performed in connection with the
First-Tier Assets,
     (v) any related servicing obligation, or
     (vi) any obligation to any Person acting as trustee, registrar or
administrator (including as Titling Company Registrar, owner trustee or
indenture trustee).

9



--------------------------------------------------------------------------------



 



     (b) The Seller agrees that any claim that the Seller may seek to enforce
against the Depositor or any of its assets will be subordinate to the payment in
full of the principal of and interest on the Notes.
     (c) The parties to this Agreement intend that Section 6.7(a) and
Section 6.7(b) constitute an enforceable subordination agreement under Section
510(a) of the Bankruptcy Code.
     Section 6.8. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 6.9. Submission to Jurisdiction. The parties submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for purposes of all legal proceedings arising out of or relating to this
Agreement. The parties irrevocably waive, to the fullest extent they may do so,
any objection that they may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     Section 6.10. WAIVER OF JURY TRIAL. Each party to this agreement
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this agreement or the transactions contemplated by this agreement.
     Section 6.11. Severability. If any of the covenants, agreements or terms of
this Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining covenants, agreements or terms of this Agreement
and will in no way affect the validity, legality or enforceability of the
remaining Agreement.
     Section 6.12. Counterparts. This Agreement may be executed in any number of
counterparts. Each counterpart will be an original, and all counterparts will
together constitute one and the same instrument.
     Section 6.13. Headings. The headings in this Agreement are included for
convenience only and will not affect the meaning or interpretation of this
Agreement.
     Section 6.14. No Waiver; Cumulative Remedies. No failure or delay of the
Depositor in exercising any power, right or remedy under this Agreement will
operate as a waiver. No single or partial exercise of any power, right or remedy
precludes any other or further exercise of such power, right or remedy or the
exercise of any other power, right or remedy. The powers, rights and remedies
provided in this Agreement are in addition to any powers, rights and remedies
provided by law.
[Remainder of Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



EXECUTED BY:

            FORD MOTOR CREDIT COMPANY LLC,
     acting with respect to the 2011-A Exchange Note,
     as Seller
      By:   /s/ Scott D. Krohn        Name:   Scott D. Krohn        Title:  
Assistant Treasurer        FORD CREDIT AUTO LEASE TWO LLC,
     acting with respect to its Series of limited liability
     company interests designated as the “2011-A
     Series,” as Depositor
      By:   /s/ Scott D. Krohn        Name:   Scott D. Krohn        Title:  
Assistant Treasurer     

[Signature Page to the First-Tier Sale Agreement]

 